                                                                                                 0




1

2

3

4                                                            .✓^

5

6

7

8                          UNITED STATES DISTRICT COURT
9               CENTRAL DISTRICT OF CALIFORNIA (FIRST STREET)
io
     GAIL GREENBERG,                                  CASE NO.2:19-cv-03569-JAK(Ex)
~i
                        Plaintiff,                    Hon. John A. Kronstadt
12                                                    Courtroom lOB —First
             VS.
13                                                    Hon. Charles F. Eick, Magistrate Judge
     CITY OF TORRANCE,a ublic                         Courtroom 750 - Roybal
14   enti ;BUY BUY BABY,INC., and
     DOS 1 through 15, Jointly and
is   Severally,                                        DISCOVERY MATTER
16                         Defendants,                r        ]STIPULATED
                                                      PROTECTIVE ORDER RE
l~                                                    CONFIDENTIAL
                                                      DOCUMENTS
~g
19                                                    Complaintfiled:          A~ praT29, 2019
                                                      Trial date:              Not set
20
Zi
22           IT IS HEREBY ORDERED that the Stipulation for Protective Order re
23   Confidential Documents is approved and granted as follows:
24
              1.      A.PURPOSES AND LIMITATIONS
2s
             Discovery in this action is likely to involve production of confidential,
26
     proprietary, or private information for which special protection from public
27
     disclosure and from use for any purpose other than prosecuting this litigation may
2s

     [00209222.DOC1                             -7-
             [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
2    enter the following Stipulated Protective Order. The parties acknowledge that this
     Order does not confer blanket protections on all disclosures or responses to
4    discovery and that the protection it affords from p~iblic disclosure and use extends
     only to the limited information or items that are entitled to confidential treatment
     under the applicable legal principles. The parties further acknowledge, as set forth
     in Section 12.3, below, that this Stipulated Protective Order does not entitle them
     to file confidential information under seal; Civil Local Rule 79-5 sets forth the
     procedures that must be followed and the standards that will be applied when a
io   party seeks permission from the court to file material under seal.
~~                B. GOOD CAUSE STATEMENT
12         The parties acknowledge that there are certain types of documents and
13   records that may potentially be discoverable or relevant in this action but whose
14   discovery may be complicated or prohibited by issues of confidentiality;
is   intellectual property, work product protections, or various privileges: such
16   documents potentially include but are not limited to police/peace officer personnel
1~ files, including Internal Affairs ("IA") investigation file documents, and
is   comparable official government information; medical records for any natural
i9   person who is a party to this action; tax and/or financial records; and comparable
20   records that one typically treats as confidential in the normal course of business or
21   affairs.
22         In light ofthe foregoing, the parties further acknowledge that, absent a
23   protective order to limit the use or publication of such documents, in order to
24   preserve the parties' respective interests, the parties might otherwise withhold
2s   certain documents from production or disclosure, which can then result in costly
26   discovery disputes potentially requiring Court intervention.
27         Defendant City of Torrance ("Torrance") further contends that:(1) absent a
2s   Pitchess motion and court order thereon (or comparable discovery order),

     (002o922zDOC1                          -2-
             [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
1 police/peace officer personnel records —including internal affairs investigation
2 files and related complaints, statements, and records —are deemed confidential and
3 preserved from disclosure under California state law (e.g., California Penal Code
4    §§ 832.7 and 832.8; California Evidence Code §§ X640, 1043, and 1045); and (2)
5    police/peace officer personnel records are also deemed confidential and private by
6    federal decisional law (e.g., Sanchez v. Santa Ana Police Department,936 F.2d
     1027, 1033-1034 (9th Cir. 1990)).
s           Torrance further contends that police/peace officer personnel files and
9    internal affairs investigation files include information which is both personal in
io   nature and which could potentially impact the liberty interests ofthe involved
~1   police/peace officers named within those files.
12         Torrance further contends that individual peace officers have an interest in
13   protecting their own privacy rights relating to investigations and other information
14   in their personnel files. Torrance further contends that investigations and
is   information in peace- officer personnel files affect peace officers' ability to remain
16   employed,to transfer to other law enforcement agencies, and/or to become
t~   employed as law enforcement officers again in the future.
is        As to each ofthe paragraphs that include contentions stated only by
19   Torrance (e.g.,"Torrance contends..."), Plaintiff and Co-Defendant Buy Buy Baby,
20 Inc. do not necessarily agree with these contentions and in no way concedes)or
2~   stipulates)to any of those arguments or contentions.
22          Torrance further contends that unfettered release of internal affairs
23    investigation files and/or peace officer personnel file records has the potential for
24    untold negative results.
2s          Torrance contends that the TORRANCE POLICE DEPARTMENT

26   (hereinafter as the "Police Department") has the responsibility for conducting

27    internal affairs investigations and maintaining documents related to internal affairs

2s    investigations involving the applicable law enforcement agency's officers. Internal


             DOC]                          -3-
            [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
      affairs investigation files often become part ofthe subject peace officer's personnel
 2    file.
              Torrance contends that random and uncontrolled dissemination of internal
 4    affairs investigation files, in particular, could grea~l'y harm peace officers who
      serve the citizens ofthe CITY OF TORRANCE (hereafter as the "City").
              Torrance further contends that law enforcement agencies, including the
     Police Department, do not routinely share information contained in internal affairs
      or other investigations about its employees, or other information contained in
      peace officer personnel or internal affairs files, unless ordered to do so by a court
to   ofjurisdiction. Torrance further contends that within the Police Department, access
~1   to personnel and internal affairs files is restricted to those on a "need to know"
12    basis. Torrance contends that controlled access to the files is regarded by the Police
13   Department as essential in order to assure the integrity and security of such files.
14            Torrance contends that uncontrolled disclosure of information gathered
is   during an Internal Affairs Division investigation, and internal affairs or police
16   investigation case file information generally, can disrupt the vital, day-to-day
t~   operations of the Police Department, erode the integrity and security of the files,
is   affect the morale ofPolice Department or its personnel, and frustrate the legitimate
19   purposes of gathering the information in these files.
20            Torrance contends that information contained in an internal affairs
21   investigation case file is gathered and maintained in confidence by the law
22   enforcement agency that is the custodian of records of such files, including the
23   Police Department. Torrance further contends that the information gathered in
24   these case files includes the statements ofthird party witnesses that were collected
25   in confidence. Torrance further contends that witnesses are told that the
26   confidentiality of their statements will be protected and that such statements are for
27   the confidential use ofthe law enforcement agency that collected them. Torrance
28   further contends that these files often contain embarrassing facts. At a minimum,

     [00209222.DOC~                             -4-
              ~PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
      Torrance contends that uncontrolled release of such case files would cause a
 2    needless intrusion of privacy rights. Torrance further contends that the ability to
      collect third party witness statements in confidence is essential in order to have
 4    honest and open discussions that advance legitimate law enforcement interests
      such as investigations of misconduct or of crimes:'
              Torrance contends that internal affairs investigation files are reviewed by
      appropriate command officers in the law enforcement agency that is the custodian
      ofrecords of such files, including the Police Department, for several reasons,
 9    including:(1)to determine whether the involved officers violated any official or
to    government/law enforcement agency policies or procedures;(2)to determine
t~    whether administrative discipline and/or retraining ofthe involved officers is
12   necessary; and(3)to ascertain if Police Department policies and procedures in
13   areas such as supervision, training, and tactics should be modified. Torrance
14   further contends that internal affairs investigation files are an essential instrument
is   for the law enforcement agency that is the custodian of records of such files,
16   including the Police Department, which the Police Department and/or the City uses
~~   to conduct a careful, critical self-evaluation, so that it may better serve the citizens
~8   ofthe City, as applicable. Torrance further contends that honest and candid
19   analysis and discussion is necessary to determine whether errors were committed
20   and to prevent further mistakes, if any are discovered. However, Torrance contends
2t   that widespread dissemination of internal affairs files may discourage frank
22   discussions about internal matters in the future and may prevent remedial
23   measures.
24            Torrance contends that the ability of the law enforcement agency that is the
2s   custodian of records of such internal affairs investigation files, including the Police
26   Department and the City, to engage in critical self-analysis will be greatly inhibited
27   by random and uncontrolled release of information from internal affairs
2s   investigation files. Torrance further contends that it is not unusual that statements


     [00209222.DOC~                             -5-
             [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     made to officers investigating internal affairs matters, such as allegations of officer
 2   misconduct, include those statements that are against the self-interest ofthe
     interviewed witnesses —often against the penal interests of those involved, as
 4   statements given could lead to criminal liability.
           Torrance further contends that peace officers do not have the same rights as
 6   the typical citizen when submitting to an internal affairs investigation interview.
     Torrance further contends that though peace officers may invoke their Fifth
 s   Amendment right against self-incrimination, they are compelled under Lybarger to
 9   give a statement in order to remain employed. Torrance further contends that
io   investigators performing an internal affairs investigation inform officers that they
i~   must cooperate in the investigation and that a failure to cooperate will subject them
12   to discipline, up to and including discharge from office. Torrance further contends
13   that California law authorizes this procedure and prevents statements so obtained
14   from being used in any subsequent criminal proceeding. Torrance contends that it
is   is contrary to the principles offundamental fairness to allow unfettered release of
16   internal affairs investigation case files when an officer's statement has been so
~~   compelled, especially when the plaintiff is not requesting this type of release.
ig   Additionally, Torrance further contends that unfettered exposure of information in
~9   internal affairs investigation files could threaten the safety and well-being ofthe
20 individuals who provide such information, as well as the safety and well-being of
21   their families and their associates.
22         Torrance contends that the interest in having critical self-analysis held by the
23   citizens of the City outweighs Plaintiff and Co-Defendant Buy Buy Baby's
24   interest, if any, in an uncontrolled release. Plaintiff and Co-Defendant Buy Buy
2s Baby, Inc. disagree with these contentions and in no way concede to any ofthese
26   arguments. Plaintiff and Co-Defendant Buy Buy Baby,Inc., through their
27   respective counsel, have executed this Stipulation and [Proposed] Protective Order,
2s   and are therefore not requesting this type of uncontrolled release.


          [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
           Torrance further contends that though Plaintiff and Co-Defendant Buy Buy
 2   Baby,Inc. may be entitled to examine the information in select peace officer files
 3   for the purposes of Plaintiff's own personal lawsuit and Co-Defendant Buy Buy
4    Baby, Inc.'s defense ofthat lawsuit, there is no other valid reason to have a copy of
 s   a peace officer's personnel file, and Torrance contends that a protective order is
6    necessary to prevent random distribution ofsuch information if and when disclosed
     for the reasons stated herein above. This Stipulation and [Proposed] Protective
 s   Order thus also requires each Plaintiff and Co-Defendant to this action to return the
9    documents produced at the conclusion of this lawsuit. Torrance contends that this
io   requirement ensures that the intrusion into the privacy, employment, and other
~~   rights ofthose involved is limited to the particular case in which the facts are
12   relevant.
13         As to each ofthe paragraphs that includes contentions stated only by
14   Torrance (e.g.,"Torrance contends..."), Plaintiff and Co-Defendant Buy Buy Baby,
is   Inc. do not necessarily agree with these contentions and in no way concede or
16   stipulate to any of those arguments or contentions.
t~         Torrance further contends that the aforementioned privilege and/or
is   confidentiality interests in Confidential Documents, as applicable, are ofsuch
~9   significance that there is a particularized need for their protection by Court Order,
20   particularly in light of the fact that a mere agreement or stipulation between the
21   parties cannot provide an adequate remedy at law for disclosure of Confidential
22   Documents in that the aforementioned negative effects from disclosure cannot be
23   adequately remedied by damages.
24         In the interest ofjudicial economy and economy to the parties, the parties
25   further acknowledge and agree to seek a protective order that permits designation
26   of specific subject documents and records after the entry of the protective order, in
27   a manner consistent with this Stipulation.
28


           DOC]                                -7-
           [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
              Therefore, in light ofthe foregoing, the parties agree that certain types of
 2   Confidential Documents, records, and/or information should be the subject of a
 3   protective order by the Court. Furthermore, Plaintiff and Co-Defendant Buy Buy
 4   Baby, Inc., by and through their respective attorney of record in this action,
 5   further agree not to oppose Torrance's statement of Good Cause for the sole
6    purpose of obtaining a protective order that permits the designation of certain
     documents and/or information as "CONFIDENTIAL." Accordingly, the parties,
 s   by and through their attorneys of record in this action, hereby respectfully request
 9   that the honorable Court issue an Order with the procedural protections listed
io   herein below.
~1           2.       DEFII~TITIONS
12           2.1      Action: This pending federal lawsuit, Gail Greenberg v. City of
13   Torrance, et al., Case No. 2:19-cv-03569-JAK (Ex).
14           2.2      Challenging Party: a Party or Non-Party that challenges the
is   designation of information or items under this Order.
16           2.3      "CONFIDENTIAL" Information or Items: information (regardless of
i~   how it is generated, stored or maintained) or tangible things that qualify for
ig   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19   the Good Cause Statement.
20           2.4      Counsel: Outside Counsel of Record and House Counsel(as well as
21   their support staff.
22           2.5      Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   "CONFIDENTIAL."
25           2.6      Disclosure or Discovery Material: all items or information, regardless
26   ofthe medium or manner in which it is generated, stored, or maintained (including,
27   among other things, testimony, transcripts, and tangible things), that are produced
2s

     j00209222.DOC]                              -8-
             [PROPOSED~ STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
t    or generated in disclosures or responses to discovery in this matter.
2          2.7    Expert: a person with specialized knowledge or experience in a matter
3    pertinent to the litigation who has been retained by a Party or its counsel to serve
4    as an expert witness or as a consultant in this Acti~h.
s          2.8    House Counsel: attorneys who are employees of a party to this Action.
6    ~ House Counsel does not include Outside Counsel of Record or any other outside
     counsel.
s          2.9    Non-Party: any natural person, partnership, corporation, association,
9    or other legal entity not named as a Party to this action.
io         2.10 Outside Counsel of Record: attorneys who are not employees of a
1~   party to this Action but are retained to represent or advise a party to this Action
t2   and have appeared in this Action on behalf of that party or are affiliated with a law
13   firm which has appeared on behalf ofthat party, and includes support staff.
14          2.11 Pariy: any party to this Action, including all of its officers, directors,
15   employees, consultants, retained experts, House Counsel and Outside Counsel of
16   Record (and their support staffs).
~~          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
is Discovery Material in this Action.
19          2.13 Professional Vendors: persons or entities that provide litigation
20 support services (e.g., photocopying, videotaping, translating, preparing e~ibits or
21    demonstrations, and organizing, storing, or retrieving data in any form or medium)
22    and their employees and subcontractors.
23          2.14 Protected Material: any Disclosure or Discovery Material that is
24
      designated as "CONFIDENTIAL."
2s          2.15 Receiving Party: a Party that receives Disclosure or Discovery
26
      Material from a Producing Party.
27

28



           [PROPOSED]STIPULATED PRUI~EC I~1V~ UKllL~ K KL~ C:U1VN'lllE1V 1lAL llV(:U1VlE1V1J
           3.     SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material(as defined above), but also (1)any information copied or
4    extracted from Protected Material;(2) all copies, excerpts, summaries, or
s    compilations of Protected Material; and(3)any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
           Any use of Protected Material at trial shall be governed by the orders of the
 s   trial judge. This Order does not govern the use ofProtected Material at trial.
9          4.     DURATION
to         Even after final disposition of this litigation, the confidentiality obligations
i~   imposed by this Order shall remain in effect until a Designating Pariy agrees
12   otherwise in writing or a court order otherwise directs. Final disposition shall be
l3   deemed to be the later of(1) dismissal of all claims and defenses in this Action,
14   with or without prejudice; and (2)final judgment herein after the completion and
1s   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
16   including the time limits for filing any motions or applications for extension of
t~   time pursuant to applicable law.
1s         5.     DESIGNATING PROTECTED MATERIAL
19         5.1    Exercise of Restraint and Care in Designating Material for Protection.
20   Each Party or Non-Party that designates information or items for protection under
21   this Order must take care to limit any such designation to specific material that
22
     qualifies under the appropriate standards. The Designating Party must designate for
23
     protection only those parts of material, documents, items, or oral or written
24
     communications that qualify so that other portions ofthe material, documents,
25
     items, or communications for which protection is not warranted are not swept
26
     unjustifiably within the ambit of this Order.
27

28


     [00209222.DOC]                        -10-
             [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
              Mass, indiscriminate, or routinized designations are prohibited. Designations
     that are shown to be clearly unjustified or that have been made for an improper
     purpose (e.g., to unnecessarily encumber the case development process or to
     impose unnecessary expenses and burdens on oth~r`parties) may expose the
     Designating Party to sanctions.
              If it comes to a Designating Party's attention that information or items that it
     designated for protection do not qualify for protection that Designating Party must
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9            5.2     Manner and Timing of Designations. Except as otherwise provided in
io this Order(see, e.g., second paragraph of section 5.2(a) below), or as otherwise
~~   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14            Designation in conformity with this Order requires:
is          (a)       for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
~~   proceedings), that the Producing Party affix at a minimum,the legend
is "CONFIDENTIAL"(hereinafter "CONFIDENTIAL legend"), to each page that
19   contains protected material. If only a portion or portions of the material on a page
20 qualifies for protection, the Producing Party also must clearly identify the
2t
     protected portions)(e.g., by making appropriate markings in the margins).
22
              A Party or Non-Party that makes original documents available for inspection
23
     need not designate them for protection until after the inspecting Party has indicated
24
     which documents it would like copied and produced. During the inspection and
2s   before the designation, all ofthe material made available for inspection shall be
26
     deemed "CONFIDENTIAL." After the inspecting Party has identified the
27
     documents it wants copied and produced, the Producing Party must determine
2s

     [00209222.DOC~                              -11-
             [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     which documents, or portions thereof, qualify for protection under this Order.
2    Then, before producing the specified documents,the Producing Party must affix
3    the "CONFIDENTIAL legend" to each page that contains Protected Material. If
4    only a portion or portions ofthe material on a page~qualifies for protection, the
s Producing Party also must clearly identify the protected portions)(e.g., by making
6    appropriate markings in the margins).
           (b)   for testimony given in depositions that the Designating Party identify
8    the Disclosure or Discovery Material on the record, before the close ofthe
9    deposition all protected testimony.
to         (c)    for information produced in some form other than documentary and
t~   for any other tangible items, that the Producing Party affix in a prominent place on
12   the exterior ofthe container or containers in which the information is stored the
13   legend "CONFIDENTIAL."If only a portion or portions of the information
14   warrants protection, the Producing Party, to the extent practicable, shall identify
is the protected portion(s).
16           5.3   Inadvertent Failures to Desi~ate. If timely corrected, an inadvertent
~~   failure to designate qualified information or items does not, standing alone, waive
is the Designating Party's right to secure protection under this Order for such
19   material. Upon timely correction of a designation, the Receiving Party must make
20   reasonable efforts to assure that the material is treated in accordance with the
21   provisions of this Order.
22           6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
23
             6.1      Timin~Lof Challenges. Any Party or Non-Party may challenge a
24
     designation of confidentiality at any time that is consistent with the Court's
2s   Scheduling Order, or if no date is provided in the Scheduling Order, no later than
26
      discovery cut-off dates as ordered by the Court.
27

28


     [00209222.DOC]                            -12-
             [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
             6.2      Meet and Confer. The Challenging Party shall initiate the dispute
2    resolution process under Local Rule 37.1 et seq.
3            6.3      The burden of persuasion in any such challenge proceeding shall be on
4    the Designating Party. Frivolous challenges, and t~rose made for an improper
 s   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
6    parties) may expose the Challenging Party to sanctions. Unless the Designating
     Party has waived or withdrawn the confidentiality designation, all parties shall
 s continue to afford the material in question the level of protection to which it is
9    entitled under the Producing Party's designation until the Court rules on the
to   challenge.
~~           7.       ACCESS TO AND USE OF PROTECTED MATERIAL
12           7.1      Basic Principles. A Receiving Party may use Protected Material that is
13   disclosed or produced by another Party or by a Non-Party in connection with this
14   Action only for prosecuting, defending, or attempting to settle this Action. Such
is Protected Material may be disclosed only to the categories of persons and under
16   the conditions described in this Order. When the Action has been terminated, a
~~   Receiving Party must comply with the provisions of section 13 below(FINAL
~g   DISPOSITION).
19           Protected Material must be stored and maintained by a Receiving Party at a
20 location and in a secure manner that ensures that access is limited to the persons
21
     authorized under this Order.
22
             7.2      Disclosure of"CONFIDENTIAL"Information or Items. Unless
23
     otherwise ordered by the court or permitted in writing by the Designating Party, a
24
     Receiving Party may disclose any information or item designated
2s "CONFIDENTIAL" only to:
26

27

28


     [00209222.DOC]                              -13-
             [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
t          (a)   the Receiving Party's Outside Counsel of Record in this Action, as
2    well as employees of said Outside Counsel of Record to whom it is reasonably
3    necessary to disclose the information for this Action;
4         (b)    the officers, directors, and employees,,~including House Counsel) of
s    the Receiving Party to whom disclosure is reasonably necessary for this Action;
6         (c)      Experts (as defined in this Order) ofthe Receiving Party to whom
     disclosure is reasonably necessary for this Action and who have signed the
s "Acknowledgment and Agreement to Be Bound"(Exhibit A);
9          (d)        the court and its personnel;
io         (e)        court reporters and their staff;
t~         (~    professional jury or trial consultants, mock jurors, and Professional
12   Vendors to whom disclosure is reasonably necessary for this Action and who have
13   signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
14        (g) the author or recipient of a document containing the information or a
15   custodian or other person who otherwise possessed or knew the information;
16        (h) during their depositions, witnesses, and attorneys for witnesses, in the
i~   Action to whom disclosure is reasonably necessary provided:(1)the deposing
~g   party requests that the witness sign the form attached as E~ibit 1 hereto; and(2)
19 they will not be permitted to keep any confidential information unless they sign the
20 "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise
21   agreed by the Designating Party or ordered by the court. Pages of transcribed
22   deposition testimony or exhibits to depositions that reveal Protected Material may
23   be separately bound by the court reporter and may not be disclosed to anyone
24   except as permitted under this Stipulated Protective Order; and
25                    (i)    any mediator or settlement officer, and their supporting
26
             personnel, mutually agreed upon by any of the parties engaged in settlement
27
             discussions.
2g

     [00209222.DOC]                                  -14-
             [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
           8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
2    PRODUCED 1N OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
4    that compels disclosure of any information or itern~`designated in this Action as
 s "CONFIDENTIAL," that Party must:
6         (a)     promptly notify in writing the Designating Party. Such notification
     shall include a copy ofthe subpoena or court order;
s         (b)     promptly notify in writing the party who caused the subpoena or order
9    to issue in the other litigation that some or all of the material covered by the
to   subpoena or order is subject to this Protective Order. Such notification shall
11   include a copy of this Stipulated Protective Order; and
12        (c)     cooperate with respect to all reasonable procedures sought to be
13   pursued by the Designating Party whose Protected Material may be affected.
14         If the Designating Pariy timely seeks a protective order, the Party served
is   with the subpoena or court order shall not produce any information designated in
16   this action as "CONFIDENTIAL" before a determination by the court from which
~~   the subpoena or order issued, unless the Party has obtained the Designating Party's
is   permission. The Designating Party shall bear the burden and expense of seeking
~9   protection in that court of its confidential material and nothing in these provisions
20 should be construed as authorizing or encouraging a Receiving Party in this Action
2~   to disobey a lawful directive from another court.
22
           9.     ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
23
     PRODUCED IN THIS LITIGATION
24
          (a)     The terms of this Order are applicable to information produced by a
2s   Non-Party in this Action and designated as "CONFIDENTIAL." Such information
26
     produced by Non-Parties in connection with this litigation is protected by the
2~
2s

            ~oC]                         -15-
           [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     remedies and relief provided by this Order. Nothing in these provisions should be
2    construed as prohibiting allon-Party from seeking additional protections.
 3          (b)       In the event that a Party is required, by a valid discovery request, to
4    produce allon-Party's confidential information i ts possession, and the Party is
 s   subject to an agreement with the Non-Party not to produce the Non-Party's
6    confidential information, then the Party shall:
                      (1)   promptly notify in writing the Requesting Party and the Non-
             Party that some or all ofthe information requested is subject to a
9            confidentiality agreement with allon-Party;
to                    (2)   promptly provide the Non-Party with a copy ofthe Stipulated
1~   Protective Order in this Action, the relevant discovery request(s), and a reasonably
12   specific description ofthe information requested; and
13                    (3)   make the information requested available for inspection by the
14   Non-Party, if requested.
1s          (c)       If the Non-Party fails to seek a protective order from this court within
16   14 days of receiving the notice and accompanying information, the Receiving
~~   Party may produce the Non-Party's confidential information responsive to the
is   discovery request. Ifthe Non-Party timely seeks a protective order, the Receiving
~9 Party shall not produce any information in its possession or control that is subject
20 to the confidentiality agreement with the Non-Party before a determination by the
21   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
22
     expense of seeking protection in this court of its Protected Material.
23
              10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24
             If a Receiving Party learns that, by inadvertence or otherwise, it has
2s   disclosed Protected Material to any person or in any circumstance not authorized
26
     under this Stipulated Protective Order, the Receiving Party must immediately(a)
27
     notify in writing the Designating Party of the unauthorized disclosures,(b) use its
2s

     [00209222.DOC]                               -16-
             [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     best efforts to retrieve all unauthorized copies ofthe Protected Material,(c)inform
 2   the person or persons to whom unauthorized disclosures were made of all the terms
 3   ofthis Order, and (d)request such person or persons to execute the
 4   "Acknowledgment and Agreement to Be Bound" xl~at is attached hereto as E~ibit
 5 ~~

 6            11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
     OTHERWISE PROTECTED MATERIAL
 g            When a Producing Party gives notice to Receiving Parties that certain
 9   inadvertently produced material is subject to a claim of privilege or other
io   protection, the obligations ofthe Receiving Parties are those set forth in Federal
~~   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
12   whatever procedure may be established in an e-discovery order that provides for
13   production without prior privilege review. Pursuant to Federal Rule of Evidence
14   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
is   of a communication or information covered by the attorney-client privilege or
i6   work product protection, the parties may incorporate their agreement in the
l~   stipulated protective order submitted to the court.
is         12.      MISCELLANEOUS
~9         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
20 person to seek its modification by the Court in the future.
2t         12.2 Right to Assert Other Objections. By stipulating to the entry of this
22   Protective Order no Party waives any right it otherwise would have to object to
23   disclosing or producing any information or item on any ground not addressed in
24
     this Stipulated Protective Order. Similarly, no Party waives any right to object on
2s   any ground to use in evidence of any of the material covered by this Protective
26
     Order.
27
           12.3 Filing Protected Material. A Party that seeks to file under seal any
2s

                                        -17-
          [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1   Protected Material must comply with Civil Local Rule 79-5. Protected Material
2    may only be filed under seal pursuant to a court order authorizing the sealing ofthe
 3   specific Protected Material at issue. If a Party's request to file Protected Material
4    under seal is denied by the court, then the Receiving Party may file the information
 s   in the public record unless otherwise instructed by the court.
6          13.    FINAL DISPOSITION
           After the final disposition ofthis Action, as defined in paragraph 4, within
 s 60 days of a written request by the Designating Party, each Receiving Party must
9    return all Protected Material to the Producing Party or destroy such material. As
io   used in this subdivision,"all Protected Material" includes all copies, abstracts,
~~   compilations, summaries, and any other format reproducing or capturing any ofthe
12   Protected Material. Whether the Protected Material is returned or destroyed, the
13   Receiving Pariy must submit a written certification to the Producing Party(and, if
14   not the same person or entity, to the Designating Pariy) by the 60-day deadline that
is (1)identifies(by category, where appropriate) all the Protected Material that was
16   returned or destroyed and (2)affirms that the Receiving Party has not retained any
~~   copies, abstracts, compilations, summaries or any other format reproducing or
~g   capturing any ofthe Protected Material. Notwithstanding this provision, Counsel
~9   are entitled to retain an archival copy of all pleadings, motion papers, trial,
20   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
21   and trial exhibits, expert reports, attorney work product, and consultant and expert
22
     work product, even if such materials contain Protected Material. Any such archival
23
     copies that contain or constitute Protected Material remain subject to this
24
     Protective Order as set forth in Section 4(DURATION).
2s ///
26
     ///
27
     ///
28


                                         -18-
           [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
               14.   Any violation of this Order may be punished by any and all
     2   appropriate measures including, without limitation, contempt
                                                                        proceedings and/or
     3   monetary sanctions.
     4

     s   FOR GOOD CAUSE SHOWN,IT IS SO ORDERED
     6   DATED: Sl2        ~
                                                    Honorable Charles F. Eick
     g                                              United States Magistrate Judge
     9

 10

 11

 12

 13

 14

 15

 16

 17

18

19

20

21

22

23

24

25

26

27

28


             DOC]                         -19-
            [PROPOSED]STIPULATED PROTECTIVE ORDER
                                                      RE CONFIDENTIAL DOCUMENTS
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,                                        [print or type full name], of
 4                           [print or type full address],~d'eclare under penalty of perjury
 s that I have read in its entirety and understand the Stipulated
                                                                  Protective Order that
 6   was issued by the United States District Court for the Central District of California
     on                 in the case of Gail Greenberg v. City of Torrance, et al., Case
 s 2:19-cv-03
              569-JAK (Ex). I agree to comply with and to be bound by all the terms
 9
     ofthis Stipulated Protective Order and I understand and acknowledge that failure
to
     to so comply could expose me to sanctions and punishment in the nature of
i~
     contempt.I solemnly promise that I will not disclose in any manner any
12
     information or item that is subject to this Stipulated Protective Order to any person
13
     or entity except in strict compliance with the provisions ofthis Order.
14
     I further agree to submit to the jurisdiction ofthe United States District Court for
is
     the Central District of California for the purpose of enforcing the terms of this
16
     Stipulated Protective Order, even if such enforcement proceedings occur after
~~
     termination of this action. I hereby appoint                                    [print
is
~9   or type full name] of                                                     [print or
20 type full address and telephone number] as my California agent for service of
21   process in connection with this action or any proceedings related to enforcement

22   ofthis Stipulated Protective Order.

23   Date:
24   City and State where sworn and signed:
2s Printed name:
26   Signature:
27

28


                                        -20-
          [PROPOSED]STIPULATED PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
